Per Curiam.
The legality of the assignment is admitted by the defendant’s pleas. The defendant was adjudged under the Insolvent Laws after the execution of the bond, and he gave notice in due form to the obligees. The bond however had been assigned to the plaintiff previous to the adjudication and notice. And the question arose whether notice ought not to have been given to the plaintiff (assignee), and whether the notice to the obligees was sufficient.. The Court held that notice to the assignee was unnecessary and could not be expected, as it did not appear that defendant had notice of the assignment.